Title: To George Washington from Edmund Randolph, 26 August 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia August 26. 1794 ½ past one o’clock.
               
               I have not seen Mr Fauchet, and cannot ascertain, whether he has gone on to German Town or not. But finding that I should
                  
                  be obliged to return to Phila. tonight, and that my eyes are extremely uneasy and inflamed from the ride this morning, I must beg your excuse for not returning to dinner. I would however go back, if I did not know, that Colo. Hamilton will act as the interpreter to Mr Fauchet, if he has not yet collected a sufficient stock of English.
               I do myself the honor of inclosing the papers and letters by the mails of to-day. I have received a letter from Colo. S. Smith of Baltimore which I will lay before you in the morning.  He considers the militia-law of Maryland, as insufficient for the purpose of drawing forth the quota, required from that state; and expresses himself with great strength against shedding blood, if it can be in any manner avoided. I have the honor, sir, to be with great respect yr mo. ob. serv.
               
                  Edm: Randolph.
               
               
                  P.S. Since writing the above Mr Fauchet has informed me of his intention to go out.
               
            